DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application. Claims 1-11, 13, 15 are amended. No claim is cancelled or newly added. 

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.

Claim 1 is amended primarily to add feature that image recognition and subsequent classification information generation is done in the server rather than in the electronic device. There features are taught now clearly in Petrou in view of Morris (newly found reference). 

For claim 8, Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). (“During patent examination 

For claims 8, the classification is reasonably understood in, e.g., items, 1306-1312, that is whether image contains facial image, product image, text and/or trademark. For claims 8-20, image recognition information can be achieved from a plurality of external servers, which is indeed done in servers 112A-N. 

For claim 15, applicant does not argue anything in the response about the rejection made in the previous office action, but merely amends the claim to recite that electronic device is  configured to communicate with a plurality of servers, and  transmit the image to the server via the communication circuit.

However, these trivial features are clearly found within Petrou reference. 

For details see the rejection below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, inter alia, limitation, “generate classification information regarding at least one an external object”, in line 11-12. The limitation should rather be recited as, “generate classification information regarding at least one  external object”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the server" in lines 12, and 13, and likewise does claim 13, line 3. There is insufficient antecedent basis for these limitations in the claim(s). A previous relevant limitation, “a plurality of servers” is found in lines 4 of claim 8, however, it is not clear how the singular “server” recited in lines 12, and 13 of claim 8 (and likewise line 3 of claim 13) is related to the “plurality of servers” of line 4 of claim 8. Thus claims 8, and 13 are indefinite for not particularly pointing out and distinctly claiming the subject matter.

Claim 15 recites the limitation "the server" in line 12. There is insufficient antecedent basis for these limitations in the claim(s). A previous relevant limitation, “a plurality of servers” is found in lines 4, however, it is not clear how the singular “server” recited in 

Dependent claims 9 – 14, and 16-20 also carry the same defect as their respect base claims, and thus rejected for same reason(s) stated above, for not particularly pointing out and distinctly claiming the subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Petrou et al. (US 2011/0038512 A1, hereinafter Petrou).

Regarding claim 8, Petrou discloses an electronic device (client 102, figs. 4, 5) comprising:
an image sensor (710 & 720, fig. 5, ¶0081); 
a display (display 706/709, fig. 5, ¶0081); 
a communication circuit (communication interface 704, fig. 5) configured to communicate with a plurality of servers (a network communication module 718 that is used for connecting the client system 102 to other computers via the one or more communication network interfaces 704 (wired or wireless) and one or more communication networks, such as the Internet, other wide area networks, local area networks, metropolitan area networks, and so on – ¶0083);
a memory configured to store a plurality of instructions (memory 712, fig. 5, ¶0081, ¶0146); and 
at least one processor (CPUs 702, fig. 5) operably coupled to the image sensor, the display, the communication circuit, and the memory (see fig. 5), 
wherein, when being executed, the plurality of instructions cause the at least one processor (¶0081, ¶0146) to: 
a image capture module 720 for processing a respective image captured by the image capture device/camera 710, where the respective image may be sent (e.g., by a client application module) as a visual query to the visual query server system – ¶0084. Step 202, fig. 2); 
in response to the image being obtained, display the obtained image on the display (figs. 11-14, ¶0051, ¶0081); 
transmit the image to the server via the communication circuit (FIG. 1 is a block diagram illustrating a computer network that includes a visual query server system according to some embodiments. The computer network 100 includes one or more client systems 102 and a visual query server system 106 – ¶0031. 
The client system 102 includes a client application 108, which is executed by the client system, for receiving a visual query (e.g., visual query 1102 of FIG. 11). A visual query is an image that is submitted as a query to a search engine or search system. Examples of visual queries, without limitations include photographs, scanned documents and images, and drawings – ¶0032);
receive, from the server, classification information identifying multiple portions corresponding to a plurality of designated types within the image, respectively (with the aid of front end server search system 110, as it sends the visual query to a plurality of parallel search systems 112 and gets the search result, client 102 identifies multiple portions 1202 corresponding to a plurality of designated types, e.g. 1306-1312, based on whether the image contains facial image, product image, text and/or trademark understood as classification information], see figs. 11-14, ¶0147-0153. Local image analysis unit 738 of client 102 helps in designating the areas/boundaries, ¶0088, ¶0090. Also see steps 201, 210, 214, 226 and 412 of figs. 2 - 4, where front end server 110, organizes activities to identify multiple portions corresponding to a plurality of designated types within the image, and sends the result back to the client device 102 – ¶0049-0051, fig. 4. Also see step 226, i.e.); 
in response to the multiple portions being identified, display a plurality of visual elements overlaid on the multiple portions within the displayed image (figs. 11-14. The bounding boxes 1202 are understood as visual elements that are overlaid on the multiple portions within the displayed image 1200, figs. 12a-b), the plurality of visual elements including shapes distinct from one another according to types corresponding to the portions, which are overlaid with the plurality of visual elements, from among the plurality of designated types (shapes of bounding boxes are distinct from one another according types corresponding to the portions as seen from figs. 12a-b and also from fig. 13. Bounding boxes 1202 are overlaid with the plurality of visual elements 1202, from among the plurality of designated types, e.g. 1306-1312, i.e. whether they are facial image, product image, trademark image and/or text, see figs. 11-14); and 
receive, from a plurality of external servers which are distinct from a first external electronic device and correspond to the plurality of designated types, respectively, recognition information corresponding to the identified multiple portions; and based on the identified portions, change display of the plurality of visual elements (The visual query server system 106 includes a front end visual query processing server 110. The front end server 110 receives a visual query from the client 102, and sends the visual query to a plurality of parallel search systems 112 for simultaneous processing – ¶0034. The parallel search systems 112 each individually process the visual search query and return their results to the front end server system 110… The front end server 110 communicates the search results to the client system 102 – ¶0036. Also see figs. 11-14, ¶0147-0153. Also see steps 210-224 in fig. 2, and steps 210-312 in fig. 3
Therefore, client device 102 receives, from a plurality of external servers 112A-N, which are distinct from a first external electronic device [e.g. Term query server system 118] and correspond to the plurality of designated types, i.e. Face, OCR, Image to Terms and others, respectively, recognition information corresponding to the identified multiple portions show in figs. 12-14 and based on the identified portions, and later change display of the plurality of visual elements also shown in figs. 12-14. See visual identifiers described in ¶0054-0057). 

Regarding claim 9, Petrou discloses the electronic device of claim 8, wherein, when being executed, the plurality of instructions further cause the at least one processor to: 
in response to a first portion corresponding to a first type related to a character string from among the plurality of designated types being identified from among the identified multiple portions, display a first visual element corresponding to the first portion within the image, the first visual element comprising one or more outlines corresponding to one or more characters within the first portion (character portions are segmented and cross-hatching, and/or text link, distinct and separate from other designated types, e.g. image, face, or trademark graphics, figs. 11-14, ¶0147-0153); 
based on received recognized information from a first external server (OCR search system 112-b, fig. 8) corresponding to the first type from among the plurality of external servers, identify a text message corresponding to the one or more characters (In another example, the optical character recognition (OCR) search system 112-B, converts any recognizable text in the visual query into text for return as one or more search results. In the optical character recognition (OCR) search system 112-B, an OCR database 114-B may be accessed to recognize particular fonts or text patterns as explained in more detail with regard to FIG. 8 – ¶0034. Also see ¶0035, ¶0050, ¶0116.
If the selection was a word (either from the OCR server or from the Image-to-Terms server) a textual search of that word would be sent to the term query server system 118 – ¶0078); and 
based on the identified text message, change a display of the first visual element comprising the one or more outlines (distinctive cross-hatching is provided in different designated types within segmented regions within designated bounding boxes, as seen in figs. 13 and 14. Also text link is provided on OCRed text, as seen from fig. 14 – ¶0057, ¶0152-0154. Also see ¶0078). 

Regarding claim 10, Petrou discloses the electronic device of claim 8, wherein, when being executed, the plurality of instructions further cause the at least one processor to: 
in response to a second portion corresponding to a second type related to a subject from among the plurality of designated types being identified from among the identified multiple portions, display a second visual element corresponding to the second portion within the image, the second visual element comprising one or more outlines corresponding to a shape of the subject within the second portion (non-character portions, e.g. face, product image, trademark image, etc., are segmented and overlaid with bounding boxes, cross-hatching, and/or text link, distinct and separate from other designated types, e.g. text, face, or trademark graphics, figs. 11-14, ¶0147-0153. Also see ¶0076-0078, after user selection is entered on the designated type portions and areas detection. ); 
based on the received recognition information from a second external server (units 112-A, 112-C, 112-N etc, as shown in figs. 9, 10) corresponding to the second type from among the plurality of external servers, identify a result of recognizing the subject (The visual query server system 106 includes a front end visual query processing server 110. The front end server 110 receives a visual query from the client 102, and sends the visual query to a plurality of parallel search systems 112 for simultaneous processing – ¶0034. For example, a face recognition search system 112-A will access a facial image database 114-A to look for facial matches to the image query. As will be explained in more detail with regard to FIG. 9, if the visual query contains a face, the facial recognition search system 112-A will return one or more search results (e.g., names, matching faces, etc.) from the facial image database 114-A. – ¶0034. Also see ¶0035, ¶0137); and 
based on the identified result, change a display of the second visual element comprising the one or more outlines (distinctive cross-hatching is provided in different designated types within segmented regions within designated bounding boxes, as seen in figs. 13 and 14. Also trademark link, product link, and/or facial recognition link are provided on different bounding boxes based on plurality of designated types, as seen from fig. 14 – ¶0057, ¶0152-0154). 
Regarding claim 11, Petrou discloses the electronic device of claim 8, wherein, when being executed, the plurality of instructions further cause the at least one processor to: 
in response to a third portion corresponding to a third type related to a trademark from among the plurality of designated types being identified from among the identified multiple portions, display a third visual element corresponding to the third portion within the image, the third visual element comprising one or more outlines corresponding to a shape of the trademark within the third portion (non-character portions, e.g. face, product image, trademark image, etc., are segmented and overlaid with bounding boxes, cross-hatching, and/or text link, distinct and separate from other designated types, e.g. text, face, or trademark graphics, figs. 11-14, ¶0147-0153. Also see ¶0076-0078); 
based on the received recognition information from a third external server (image-to-terms search system 112-C in fig. 10) corresponding to the third type from among the In other embodiments, images of famous landmarks, logos, people, album covers, trademarks, etc. are recognized by an image-to-terms search system. In other embodiments, a distinct named entity query-by-image process separate from the image-to-terms search system is utilized –¶0046. Also see ¶0076-0078); and 
based on the identified result, display a list of the at least one product based on a position of the third visual element within the image (For example, in FIGS. 12A and 12B, the bounding box identifying the package 1202-1 surrounds the bounding box identifying the trademark 1202-2 and all of the other bounding boxes 1202. In some embodiments that include text, also include active hot links 1204 for some of the textual terms – ¶0151. As such the interactive results document 1200 displayed in FIG. 13 includes bounding boxes 1202 around a person 1306, a trademark 1308, a product 1310, and the two textual areas 1312 – ¶0152. The label visual identifiers 1402 each include a user selectable link to a subset of corresponding search results. In some embodiments, the selectable link is identified by descriptive text displayed within the area of the label 1402 – ¶0153. Also see ¶0076-0078). 
Regarding claim 12, Petrou discloses the electronic device of claim 8, wherein, when being executed, the plurality of instructions further cause the at least one processor to display the plurality of visual elements based on colors corresponding to the plurality of designated types (The bounding boxes of FIG. 13 are each presented with separate cross-hatching which represents differently colored transparent bounding boxes 1202 –¶0152). 
Regarding claim 13, Petrou discloses the electronic device of claim 8, wherein, when being executed, the plurality of instructions further cause the at least one processor to: 
based on at least one of the server or a user of the electronic device, identify respective priorities of the plurality of designated types (an image region selection module 734 (sometimes referred to herein as a result selection module) which allows a user to select a particular sub-portion of an image for annotation – ¶0081. Optionally, the image region selection module 734 which allows a user to select a particular sub-portion of an image for annotation, also allows the user to choose a search result as a "correct" hit without necessarily further annotating it. For example, the user may be presented with a top N number of facial recognition matches and may choose the correct person from that results list. For some search queries, more than one type of result will be presented, and the user will choose a type of result. For example, the image query may include a person standing next to a tree, but only the results regarding the person is of interest to the user. Therefore, the image selection module 734 allows the user to indicate which type of image is the "correct" type--i.e., the type he is interested in receiving. The user may also wish to annotate the search result by adding personal comments or descriptive words using either the annotation text entry module 730 (for filling in a form) or freeform annotation text entry module 732 – ¶0089. Also see ¶0090); and 
When the user selects inside the outlined bar code bounding box, the bar code search result is displayed – ¶0059 In some embodiments in which the display of the client 102 is too small to display both the interactive results document and the entire search results list, selecting a link in the interactive results document causes the search results list to scroll or jump so as to display at least a first result corresponding to the selected link. In some other embodiments, in response to user selection of a link in the interactive results document, the results list is reordered such that the first result corresponding to the link is displayed at the top of the results list – ¶0066. Alternatively, when a selectable link in the interactive results document is selected by a user of the client system 102, the list of results 1500 is re-ordered such that the category or categories relevant to the selected link are displayed first – ¶0157). 
Regarding claim 14, Petrou discloses the electronic device of claim 13, wherein, when being executed, the plurality of instructions further cause the at least one processor to adjust at least one of an order in which the plurality of visual elements are overlaid on the image, respective transparencies of the plurality of visual elements, or respective sizes of the plurality of visual elements, in response to the priorities being identified (Alternatively, when a selectable link in the interactive results document is selected by a user of the client system 102, the list of results 1500 is re-ordered such that the category or categories relevant to the selected link are displayed first – ¶0157). 
Regarding claim 15, Petrou discloses an electronic device (client 102, figs. 4, 5) comprising: 

a display(display 706/709, fig. 5, ¶0081);
a communication circuit(communication interface 704, fig. 5) configured to communicate with a plurality of servers (a network communication module 718 that is used for connecting the client system 102 to other computers via the one or more communication network interfaces 704 (wired or wireless) and one or more communication networks, such as the Internet, other wide area networks, local area networks, metropolitan area networks, and so on – ¶0083);
a memory configured to store a plurality of instructions(memory 712, fig. 5, ¶0081, ¶0146); and 
at least one processor (CPUs 702, fig. 5) operably coupled to the image sensor, the display, the communication circuit, and the memory(see fig. 5), 
wherein, when being executed, the plurality of instructions cause the at least one processor (¶0081, ¶0146) to: 
obtain an image from the image sensor (a image capture module 720 for processing a respective image captured by the image capture device/camera 710, where the respective image may be sent (e.g., by a client application module) as a visual query to the visual query server system – ¶0084. Step 202, fig. 2); 
in response to the image being obtained, display the obtained image on the display (figs. 11-14, ¶0051, ¶0081); 
FIG. 1 is a block diagram illustrating a computer network that includes a visual query server system according to some embodiments. The computer network 100 includes one or more client systems 102 and a visual query server system 106 – ¶0031. 
The client system 102 includes a client application 108, which is executed by the client system, for receiving a visual query (e.g., visual query 1102 of FIG. 11). A visual query is an image that is submitted as a query to a search engine or search system. Examples of visual queries, without limitations include photographs, scanned documents and images, and drawings – ¶0032);
while displaying the image on the display, identify a plurality of subjects included in the image (optionally a region of interest selection module 725 that detects a selection (such as a gesture on the touch sensitive display 706/709) of a region of interest in an image and prepares that region of interest as a visual query …an optional local image analysis module 738 that pre-processes the visual query before sending it to the visual query server system. The local image analysis may recognize particular types of images, or sub-regions within an image. Examples of image types that may be recognized by such modules 738 include one or more of: facial type (facial image recognized within visual query), bar code type (bar code recognized within visual query), and text type (text recognized within visual query) – ¶0088. 
In some embodiments, the optional local image analysis module 738 is a portion of the client application (108, FIG. 1). Furthermore, in some embodiments the optional local image analysis module 738 includes one or more programs to perform local image analysis to pre-process or categorize the visual query or a portion thereof. For example, the client application 722 may recognize that the image contains a bar code, a face, or text, prior to submitting the visual query to a search engine. In some embodiments, when the local image analysis module 738 detects that the visual query contains a particular type of image, the module asks the user if they are interested in a corresponding type of search result – ¶0090, Fig. 11); 
in response to the plurality of subjects being identified, output a plurality of first visual elements floated on multiple portions of the displayed image, the multiple portions corresponding to the plurality of identified subjects, respectively (plurality of first visual elements 1202, or bounding boxes, floated on multiple portions of the displayed image 1200, the multiple portions corresponding to the plurality of identified subjects, e.g. text, trademark, image, facial image … etct., respectively, - figs. 12a-b
The interactive results document 1200 includes one or more visual identifiers 1202 of respective sub-portions of the visual query 1102, which each include a user selectable link to a subset of search results. FIGS. 12A and 12B illustrate an interactive results document 1200 with visual identifiers that are bounding boxes 1202 (e.g., bounding boxes 1202-1, 1202-2, 1202-3). – ¶0150.); 
while outputting the plurality of first visual elements, identify information related to the plurality of subjects from a plurality of external electronic devices corresponding to the plurality of subjects, respectively (while outputting the plurality of first visual elements 1202-1, 1202-2, 1202-3… etc., information related to the plurality of subjects are identified from a plurality of external electronic devices 112-A, 112-B, 112-C etc. 
In some embodiments, the optional local image analysis module 738 is a portion of the client application (108, FIG. 1). Furthermore, in some embodiments the optional local image analysis module 738 includes one or more programs to perform local image analysis to pre-process or categorize the visual query or a portion thereof. For example, the client application 722 may recognize that the image contains a bar code, a face, or text, prior to submitting the visual query to a search engine – ¶0090
As explained with reference to FIG. 3, the visual query 1102 is sent to the front end server 110, which sends the visual query 1102 to a plurality of parallel search systems (112A-N), receives the results and creates an interactive results document – ¶0149.); and 
in response to the information related to the plurality of subjects being identified, output a plurality of second visual elements which are floated on the multiple portions and are based on identifiers of the plurality of external electronic devices and at least part of the identified information (subsequent to placing bounding boxes 1202-1, 1202-2, 1202-3, 1202-N, as seen from fig. 13, plurality of second visual elements, implemented in different cross-hatching, and/or different links, are floated on the multiple portions and are based on identifiers of the plurality of external electronic devices 112-A, 112-B, 112-C, 112-N, and at least part of the identified information – see fig. 13, 14, ¶0150-0153). 
Regarding claim 16, Petrou discloses the electronic device of claim 15, wherein, when being executed, the plurality of instructions further cause the at least one processor to output the plurality of second visual elements, based on at least one of positions of the multiple portions or positions of the plurality of first visual elements on the displayed image (cross hatching and/or links are provided on the respective positions demarcated by the bounding boxes, see figs. 13-14). 
Regarding claim 17, Petrou discloses the electronic device of claim 15, wherein, when being executed, the plurality of instructions further cause the at least one processor to: 
in response to the image being obtained, transmit the obtained image to a second external electronic device distinct from the plurality of external electronic devices (image is transmitted from client 102 to front end server 110, at step 410 and 202 as shown in fig. 4); 
in response to the obtained image being transmitted, receive, from the second external electronic device, second information related to the plurality of subjects and the plurality of external electronic devices corresponding to the plurality of subjects (step 412, fig. 4.
For example, if a picture of a person and a dog was submitted as the visual query, bounding boxes in the interactive results document may outline the person and the dog separately – ¶0063. For example, it may outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face, and ask the user if they are interested in receiving facial recognition results – ¶0070.

in response to the second information being received, output the plurality of first visual elements including shapes related to the plurality of external electronic devices on the multiple portions (For example, if a picture of a person and a dog was submitted as the visual query, bounding boxes in the interactive results document may outline the person and the dog separately – ¶0063. For example, it may outline a sub-portion of the visual query and indicate that the sub-portion is likely to contain a face, and ask the user if they are interested in receiving facial recognition results – ¶0070
The interactive search results document may have one or more detected and searched subjects. The bounding box creation module 828 creates a bounding box around one or more of the searched subjects. The bounding boxes may be rectangular boxes, or may outline the shape(s) of the subject(s). The link creation module 830 creates links to search results associated with their respective subject in the interactive search results document – ¶0106). 
Regarding claim 18, Petrou discloses the electronic device of claim 17, wherein, when being executed, the plurality of instructions further cause the at least one processor to output the plurality of first visual elements including outlines corresponding to shapes of 
The interactive search results document may have one or more detected and searched subjects. The bounding box creation module 828 creates a bounding box around one or more of the searched subjects. The bounding boxes may be rectangular boxes, or may outline the shape(s) of the subject(s). The link creation module 830 creates links to search results associated with their respective subject in the interactive search results document – ¶0106). 
Regarding claim 19, Petrou discloses the electronic device of claim 15, wherein, when being executed, the plurality of instructions further cause the at least one processor to: 
identify a user input of selecting any one of the plurality of second visual elements outputted (Optionally, the image region selection module 734 which allows a user to select a particular sub-portion of an image for annotation, also allows the user to choose a search result as a "correct" hit without necessarily further annotating it. For example, the user may be presented with a top N number of facial recognition matches and may choose the correct person from that results list. For some search queries, more than one type of result will be presented, and the user will choose a type of result. For example, the image query may include a person standing next to a tree, but only the results regarding the person is of interest to the user. Therefore, the image selection module 734 allows the user to indicate which type of image is the "correct" type--i.e., the type he is interested in receiving. The user may also wish to annotate the search result by adding personal comments or descriptive words using either the annotation text entry module 730 (for filling in a form) or freeform annotation text entry module 732 – ¶0089. 
In some embodiments, when the local image analysis module 738 detects that the visual query contains a particular type of image, the module asks the user if they are interested in a corresponding type of search result. For example, the local image analysis module 738 may detect a face based on its general characteristics (i.e., without determining which person's face) and provides immediate feedback to the user prior to sending the query on to the visual query server system. It may return a result like, "A face has been detected, are you interested in getting facial recognition matches for this face?" This may save time for the visual query server system (106, FIG. 1). For some visual queries, the front end visual query processing server (110, FIG. 1) only sends the visual query to the search system 112 corresponding to the type of image recognized by the local image analysis module 738 – ¶0090); 
in response to the user input selecting a second visual element being identified, identify an external electronic device related to the selected second visual element from among the plurality of external electronic devices (For some visual queries, the front end visual query processing server (110, FIG. 1) only sends the visual query to the search system 112 corresponding to the type of image recognized by the local image analysis module 738 – ¶0090. Since the query is sent to only a specific search system 
in response to the external electronic device related to the selected second visual element being identified, output a user interface corresponding to the identified external electronic device to at least part of the display (the client system 102 displays the results corresponding to a user selected visual identifier – ¶0155. See figs. 11-14). 
Regarding claim 20, Petrou discloses the electronic device of claim 19, wherein, when being executed, the plurality of instructions further cause the at least one processor to output the user interface based on an application using the identified external electronic device, from among a plurality of applications installed in the memory (Furthermore, the actual content of any particular visual query and the results produced by the local image analysis may cause different visual queries to be handled differently at either or both the client system and the visual query server system – ¶0090. In some embodiments, bar code recognition is performed in two steps, with analysis of whether the visual query includes a bar code performed on the client system at the local image analysis module 738. Then the visual query is passed to a bar code search system only if the client determines the visual query is likely to include a bar code – ¶0091.
Optionally, the client system 102 includes additional client applications 740 – ¶0092
a search application 520 specific to the particular server system, it may for example be a bar code search application, a color recognition search application, a product recognition search application, an object-or-object category search application, or the like; [0112] an optional index 522 if the particular search application utilizes an index – ¶0108 ). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Morris et al. (US 2017/0212910, hereinafter Morris).
Regarding claim 1, Petrou discloses a server (Front end server search system 110, fig. 7, ¶0034, ¶0093) comprising: 
a communication circuit (804, fig. 6, ¶0093); 
a memory (memory 812, fig. 6, ¶0093); and 

wherein the processor is configured to: 
receive a first image from a first external electronic device (client device 102, figs. 4, 5) by using the communication circuit (step 202, figs. 2, 3, ¶0041-0042. Process step between 410 and 202, fig. 4. a network communication module 818 that is used for connecting the front end server system 110 to other computers via the one or more communication network interfaces 804 (wired or wireless) and one or more communication networks, such as the Internet, other wide area networks, local area networks, metropolitan area networks, and so on; [0096] a query manager 820 for handling the incoming visual queries from the client system 102 and sending them to two or more parallel search systems – ¶0093). 
Petrou is not specifically found disclosing the limitation, perform image recognition with respect to the first image by using the first image, and the subsequent steps of claim 1, which depends on the step.
However, Image recognition can specifically be performed in client device 102 (see figs. 1 and 4), local image analysis section 738 (fig. 4). Petrou discloses that at 738 a pre-processing of the visual query can be done, before sending it to the Visual query server system. Examples of types of images that can be recognized are facial type, bar code type and text type (¶0087). Also in ¶0090, Petrou discloses, furthermore, in some embodiments the optional local image analysis module 738 includes one or more programs to perform local image analysis to pre-pro cess or categorize the visual 
Petrou further discloses in ¶0090, for some visual queries, the front end visual query processing server (110. FIG. 1) only sends the visual query to the search system 112 corresponding to the type of image recognized by the local image analysis module 738.
In ¶0091, Petrou discloses that incase 738 determines a bar code, query is sent only to bar code search system. Also, as shown in figure 12a-b, and fig. 13, the interactive result document is segmented into different sections, e.g. facial image, product image, text, etc. The OCR module 620 of the OCR search system 112-B (see fig. 8), recognizes text in the visual query, and converts the images of letter to characters (¶0119). 
In ¶0050, Petrou also discloses that front end visual query processing server can also perform OCR on incoming document. 
Also, besides Petrou, Morris also discloses dividing an image into regions of image/photograph, graphic content, people, objects, character etc., for subsequent specific use. For example, Morris discloses in ¶0031 that, the computing device 
102 may send the captured image 119 to the image analyzer service 140 and the image analyzer module 130 may extract first particular data 124 from the captured image 119 while the image analyzer service 140 extracts second particular data 124 from the captured image 119. To illustrate, the image analyzer module 130 may use OCR to extract text from the captured image 119 while the image analyzer service 140 identifies objects, people, or both in the captured image 119 using image recognition, facial recognition, or the like (see figs. 1, 6).
Morris also discloses categorization of the recognized subject matter (¶0032). Fig. 1 of Morris clearly described the scenario that, an image captured by a mobile device 102 (see fig. 1, units 119, 117 etc) can be processed in a server 140, for image segmentation and recognition of components within the image (¶0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Petrou, such that the a region diving unit as disclosed by Morris, be implemented in the front end server search system 110 of Petrou, such that front end server search system 110 can perform image segmentation and recognition of components within the segments, to perform image recognition with respect to the first image by using the first image, send specific sub regions of the segmented image only to a specific sever for specific search query in light of the disclosure in Petrou ¶0090 (i.e. sending Character portion to only OCR search system 112-B of fig. 8, or sending facial images to only Facial Recognition Search System 112-A of fig. 9, or generic images can be sent to a Image-to-Terms ), because, such implementation would reduce the query search time of the overall system (Petrou: ¶0090). 
Once the modifications as aforementioned is implemented, rest of the limitation of claim 1 is understood met according to the following mapping –
based on the image recognition, identify at least one external object included in the first image (see the combination of reference provided above): generate classification information regarding at least one an external object included in the first image, based on a result of the image recognition (figs. 12a-b, 13, 14 would now effectively be generated in front end server search system 110. Morris: For example, the image viewing module 132 may be capable of displaying data 124, such as a subject matter type, a portion of an associated tag, subject matter, and the like associated with the captured image 119. Subject matter types represent categories of subject matter, and may be used to indicate what a particular subject matter is (e.g., text-based data, facial data, landmark data, etc.) – ¶0032); 
based on the classification information regarding the at least one external object satisfying a first designated condition, transmit at least a first portion of the first image to a first external server, the first portion corresponding to the first designated condition, wherein the first external server generates first recognition information corresponding to the first portion of the first image (Petrou: ¶0090, for some visual queries, the front end visual query processing server (110. FIG. 1) only sends the visual query to the search system 112 corresponding to the type of image recognized by the local image analysis module 738 [which is now understood located at front-end server ]. As combined above, using the spirit of sending only a portion of the main image to a specific server based on whether the sub-region contains categories of character, image or facial image, character portion goes to only OCR search system 112-B of fig. 8, or sending facial images goes to only Facial Recognition Search System 112-A of fig. 9, or generic images can be sent to Image-to-Terms Search System 112-C of fig. 10. Type of bounding box objects being facial image, product image, trademark graphics, or text as shown in fig. 13-14, is reasonably understood as first and second designated condition. Also as disclosed in ¶0071, a confidence value indicating a level of confidence in the subject type value and/or the identification of a corresponding sup-portion of the visual query can also be reasonably be understood as first and second designated condition –¶0071.
The server system processes the visual query as follows. The front end server system sends the visual query to a plurality of parallel search systems for simultaneous processing (210). Each search system implements a distinct visual query search process, i.e., an individual search system processes the visual query by its own processing scheme – ¶0044. Also see ¶0034.
“based on classification information” is understood met in Petrou, where sending to further server is based on whether the image contains facial image, product image, text and/or trademark [understood as classification information], see figs. 11-14, ¶0147-0153.
Morris also decides classification of segmented image as discloses in ¶0032); and 
Petrou: ¶0090, for some visual queries, the front end visual query processing server (110. FIG. 1) only sends the visual query to the search system 112 corresponding to the type of image recognized by the local image analysis module 738 [which is now understood located at front-end server 110, after combination with Morris]. As combined above, using the spirit of sending only a portion of the main image to a specific server based on whether the sub-region contains character, image or facial image, character portion goes to only OCR search system 112-B of fig. 8, or sending facial images goes to only Facial Recognition Search System 112-A of fig. 9, or generic images can be sent to Image-to-Terms Search System 112-C of fig. 10. Type of bounding box objects being facial image, product image, trademark graphics, or text as shown in fig. 13-14, is reasonably understood as first and second designated condition. Also as disclosed in ¶0071, a confidence value indicating a level of confidence in the subject type value and/or the identification of a corresponding sup-portion of the visual query can also be reasonably be understood as first and second designated condition –¶0071.
The server system processes the visual query as follows. The front end server system sends the visual query to a plurality of parallel search systems for simultaneous processing (210). Each search system implements a distinct visual query search 
“based on classification information” is understood met in Petrou, where sending to further server is based on whether the image contains facial image, product image, text and/or trademark [understood as classification information], see figs. 11-14, ¶0147-0153.
Morris also decides classification of segmented image as discloses in ¶0032). 
Regarding claim 4, Petrou in view of Morris discloses the server of claim 1, wherein the processor is further configured to, based on the classification information regarding the at least one external object satisfying the first designated condition or the second designated condition, transmit, to the first external electronic device through the communication circuit, a signal comprising a position of the at least one external object within the first image and information related to the first designated condition and the second designated condition (based on the information whether the external object is an image, facial image, graphics, trademark, product image or text, position of the external objects 1104, 1106, 1108, 1110, 1112 [understood as classification information] within the first image 1102 in terms of the bounding boxes and information related to the first designated condition and the second designated condition, in terms of labels 1402 and/or specific cross-hatching marks as shown in figs. 13, 14, ¶0152-0153. Also see figs. 11-12. Views are shown in client device 102, see figs. 11-14. All computers are communicating with system 110 via network interface 804, fig. 6, ¶0093). 
Regarding claim 5, Petrou in view of Morris discloses the server of claim 1, wherein the processor is further configured to: 
identify an existence of a text included in the external object, based on the information regarding the at least one external object;
 	in response to existence of a text included in the external object being identified from the information regarding the external object, determine that the information regarding the external object satisfies the first designated condition; and in response to the information regarding the external object satisfying the first designated condition (Petrou: For example, the client may indicate that the face recognition module is 75% sure that a particular sub-portion of the visual query contains a face. More generally, the pre-processing results, if any, include one or more subject type values (e.g., bar code, face, text, etc.). Optionally, the pre-processing results sent to the visual query server system include one or more of: for each subject type value in the pre-processing results, information identifying a sub-portion of the visual query corresponding to the subject type value, and for each subject type value in the pre-processing results, a confidence value indicating a level of confidence in the subject type value and/or the identification of a corresponding sub-portion of the visual query. – ¶0071), transmit a portion of the first image in which the text included in the external object is captured to the second external electronic device which is configured to recognize the text (Petrou: ¶0090, for some visual queries, the front end visual query processing server (110. FIG. 1) only sends the visual query to the search system 112 corresponding to the type of image recognized by the local image analysis module 738 [which is now ]. As combined above, using the spirit of sending only a portion of the main image to a specific server based on whether the sub-region contains character, image or facial image, character portion goes to only OCR search system 112-B of fig. 8, or sending facial images goes to only Facial Recognition Search System 112-A of fig. 9, or generic images can be sent to Image-to-Terms Search System 112-C of fig. 10. Also see claim 1 rejection above). 
Regarding claim 7, Petrou in view of Morris discloses the electronic device of claim 1, wherein the processor is further configured to: based at least on the result of the image recognition, generate adjustment information corresponding to the first image; and transmit the adjustment information to the first external electronic device in order for the first external electronic device to adjust one or more of the first image or a second image corresponding to the first image by using at least the adjustment information (based on the result of the image recognition, bounding boxes or visual identifiers 1202, understood as adjustment information are generated corresponding to the first image 1200, fig. 12a-b. The results with bounding boxes are provided back to client 102 in step 412, fig. 4, ¶0074. The client 102 then then adjusts one or more of the first image 1200 by using a selection method using the adjustment information 1202, at step 418, fig. 4, ¶0150). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Morris and further in view of Clisham et al. (US 2004/0168052 A1, hereinafter Clisham).
Regarding claim 2, Petrou in view of Morris discloses the server of claim 1, except, wherein the processor is configured to further transmit information regarding the first external electronic device to the first external server or the second external server, according to transmission of the at least first portion of the first image to the first external server or the at least second portion of the first image to the second external server. 
However, Clisham discloses a client-server system (abatract), where a query message is transmitter by the client device to the server, using an IP address of the client (¶0108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of the Petrou in view of Morris, such that an IP address of the client device 102 is attached with the query it is requesting from front end server search system 110 to be transmitted to other servers as well, to obtain, wherein the processor is configured to further transmit information regarding the first external electronic device to the first external server or the second external server, according to transmission of the at least first portion of the first image to the first external server or the at least second portion of the first image to the second external server, because, it is well known method used in the art for query transmission so that the search results as shown ending back to client device (see fig. 4 step 412 of Petrou) 102 properly, yielding predictable results. 
Regarding claim 3, Petrou in view of Morris and Clisham discloses the server of claim 2, wherein the information regarding the first external electronic device comprises at Clisham: ¶0108).
 Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Morris and further in view of Roeseler et al. (US 2017/0124618 A1, hereinafter Roeseler).
Regarding claim 6, Petrou in view of Morris discloses the server of claim 5, except, wherein the processor is further configured to perform at least one of edge enhancement or sharpening with respect to the portion of the first image to be transmitted to the first external server. 
Roeseler discloses a system and method for searching product data using queries (abstract), where, pre-processing the search image includes performing edge sharpening of the image (¶0023). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Petrou in view of Morris to include the teaching of Roeseler of edge sharpening portion of the perform at least one of edge enhancement or sharpening with respect to the portion of the first image to be transmitted to the first external server, because, combining prior art elements according to known method ready for improvement to yield predictable results .  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697